— In a proceeding for a permanent stay of arbitration, the appeal, as limited by the appellants’ brief, is from so much of an order of the Supreme Court, Kings County (Ambrosio, J.), dated February 24, 2003, as granted the petition to the extent of temporarily staying the arbitration pending a hearing.
Ordered that the appeal is dismissed, with costs.
The order appealed from is not appealable as of right and leave to appeal has not been sought (see CPLR 5701; Pinto v Pinto, 308 AD2d 571 [2003]). Prudenti, P.J., Smith, Goldstein and Crane, JJ., concur.